Citation Nr: 0514649	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-02 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a rating higher than 50 percent prior to May 
17, 2000, and higher than 70 percent thereafter, for post-
traumatic stress syndrome (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to April 1970, 
including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim for a rating higher 
than 50 percent for his PTSD.  After the veteran filed a 
February 1999 notice of disagreement (NOD) and a February 
2000 Statement in Support of Claim (VA Form 21-4138) that the 
RO treated as a Substantive Appeal, the RO in July 2000 
granted increased the veteran's PTSD evaluation to 70 
percent, effective May 17, 2000.  In an August 2000 statement 
in support, the veteran indicated his "disagreement with the 
effective date of my increased benefits."  The RO then 
issued a September 2000 SOC denying an earlier effective date 
for the increase in the PTSD rating.

The veteran has not filed a Substantive Appeal from the 
denial of his claim for an earlier effective date.  As such, 
that issue is not before the Board.  See 38 C.F.R. § 20.202 
(2004).  However, because the veteran filed an NOD with the 
RO's October 1998 denial of his claim for a rating higher 
than 50 percent for PTSD, the Board will adjudicate the issue 
of whether he is entitled to a rating in excess of 50 percent 
prior to the date the RO increased the evaluation to 70 
percent-May 17, 2000-and to a rating higher than 70 percent 
thereafter.  It is noted that a total rating based on 
individual unemployability has been granted effective May 17, 
2000.


FINDINGS OF FACT

1.  Prior to May 17, 2000, the veteran was unable to work due 
to his PTSD, his family relationships were impaired, and his 
GAF score was 50.  The PTSD more nearly approximated severe 
pathology for this period.

2.  On and after May 17, 2000, the veteran was alert and 
cooperative without gross impairment in thought processes or 
communication, characterized his condition as stable or all 
right, his hallucinations were sporadic and decreasing and 
not persistent, his behavior was not grossly inappropriate, 
he did not present a persistent danger of hurting himself and 
others but rather had periodic suicidal feelings with no 
intent, he was able to perform the activities of daily 
living, and he complained only of some short-term memory 
loss.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, for the period prior to May 17, 2000, the criteria 
have been met for a rating of 70 percent, but no higher, for 
the veteran's PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004).

2.  For the period on and after May 17, 2000, the criteria 
have not been met for a rating higher than 70 percent for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the veteran 
filed his claim and the RO denied it.  But the VCAA applies 
to claims filed prior to its November 9, 2000 effective date 
if VA had not finally decided the claim before that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because his case had not yet been certified for appeal 
to the Board.  See VAOPGCPREC 7-2003 (VA had authority to, 
and did, provide that VCAA requirements apply to claims at 
all stages of VA proceedings, up to and including those 
pending before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  In Mayfield, the Court held that a timing-
of-notice error that occurred when the initial AOJ decision 
preceded enactment of the VCAA could be remedied by VA by 
"affording a claimant a meaningful opportunity to 
participate effectively in the processing of her claim."  
Id. at 32.  The Court in Pelegrini also held that VCAA notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Pelegrini, 18 Vet. App. at 120-121.  See also 
Mayfield, slip op. at 7.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

In the present case, the RO denied the veteran's claim for a 
rating higher than 50 percent for his PTSD prior to enactment 
of the VCAA, and therefore did not provide (and could not 
have provided) VCAA notice prior to its decision.  However, 
as in Mayfield, this error was "sufficiently remedied by the 
process carried out" after the RO's decision.  Specifically, 
the RO sent the veteran a December 2004 VCAA letter in 
reference to his claim for an increased rating for PTSD.  In 
that letter, the RO told the veteran that to establish 
entitlement to an increased evaluation for his service 
connected disability, he needed to submit evidence showing 
that his service-connected condition had gotten worse.  The 
RO also explained the respective responsibilities of the 
veteran and the RO in obtaining this evidence.  The RO also 
wrote: "If there is any other evidence that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  In response to this letter, the 
veteran submitted a December 2004 statement in support 
stating: "All medical evidence available has already been 
submitted to the DVA and are on file.  I am requesting that 
my claim for benefits be processed."  Subsequently, on page 
2 of the February 2005 Statement in Lieu of VA Form 646, the 
veteran's representative stated that it and the veteran had 
no more evidence to submit.  Therefore, as in Mayfield, the 
"timing-of-notice error" was nonprejudicial, as the RO 
remedied it by providing VCAA notice and allowing the veteran 
and his representative a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, slip op. at 32.

Similarly, any confusion caused by use of the term "earlier 
effective date" in the December 2004 letter was not 
prejudicial because the veteran has not indicated with any 
degree of specificity how any lack of notice or evidence 
affected the essential fairness of the adjudication.  
Mayfield, slip op. at 15.  Indeed, the RO obtained all 
identified treatment records and the veteran and his 
representative have indicated that there is no more evidence 
to submit.  Consequently, any VCAA notice error was 
nonprejudicial, the RO has complied with the VCAA's duty to 
assist provisions and implementing regulations, and a remand 
in these circumstances would be superfluous and unnecessary.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the above, no further development is required to 
comply with the VCAA or the implementing regulations, and the 
Board will proceed to adjudicate the veteran's claim.


Applicable Legal Principles

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The veteran was granted service connection for PTSD in June 
1998 with a 50 percent rating, and did not appeal.  Thus, 
since entitlement to compensation already has been 
established and an increase in the disability rating for the 
PTSD is at issue, the present level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Compare Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (where veteran timely appeals rating initially 
assigned for his disability, Board must consider possible 
entitlement to "staged" rating to compensate veteran for 
times since filing his claim when disability may have been 
more severe than at other times during the course of his 
appeal).  However, as noted, because the veteran appealed the 
October 1998 denial of his claim for a rating higher than 50 
percent for PTSD, and the RO increased the rating to 70 
percent effective May 17, 2000, the Board must determine 
whether the veteran is entitled to a higher rating than he is 
currently receiving both before and after the date of the 
increase.

Under the PTSD rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2004).

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.


Evaluation for the Period prior to May 17, 2000

August 1997 VA outpatient treatment (VAOPT) records report 
that the veteran felt nervous, irritable, and got angry 
easily.  On examination, the veteran was neatly dressed and 
cooperative, with speech "low" and at a normal rate.  His 
affect was blunted and he started to cry during the 
interview.  He had no hallucinations or delusions during the 
interview.  The veteran was neither suicidal nor homicidal, 
and was oriented to person, place, and time.  His insight and 
judgment were good.

In September 1997, the veteran presented with severe 
nightmares, intrusive memories of Vietnam, felt scared for no 
reason, shouted at people on the job when he last worked, 
indicated that his mind goes blank and feels like he goes 
into a trance, and suffered from severe headaches.

A September 1997 report of Dr. "L." reported that the 
veteran was alert, oriented, and cooperative.  He tried to be 
composed while expressing himself, but his tone of voice 
occasionally became pervaded with indignation and he seemed 
to control himself forcefully and with difficulty.  The 
diagnosis included PTSD as well as chronic post-traumatic 
derangement of the cervical and lumbosacral spine.  The 
prognosis was poor and Dr. "L." indicated that the veteran 
remained unfit for any form of gainful employment, but the 
prognosis was attributed specifically to the veteran's PTSD, 
as opposed to his spine disabilities.

Dr. "L." attached to his report a then-recently located 
October 1990 Hospital Discharge Summary.  The appellant had 
been hospitalized for about a month.  It was noted that he 
was employed at that time, but was having some trouble at 
work. 
Psychological testing revealed a paranoid disorder and 
paranoid personality.  The veteran responded well to 
treatment in controlling his impulses, and his condition on 
discharge was improved.

During a November 1997 VA outpatient visit, the veteran was 
awake, alert, and oriented.  His speech was fluent with 
normal comprehension.

A November 1998 VA field examination report indicated that 
the veteran appeared reasonably oriented to time, place, and 
events.  Although he appeared nervous, he was capable of 
answering questions.  The veteran's appearance was acceptable 
and he was adequately and suitably attired in clean clothing.  
The veteran stated that he occasionally suffered from 
depression.  His social and industrial adjustment appeared 
marginal.  He occasionally socialized with friends.  He was 
in contact with his father on a regular basis.  

At a December 1998 PTSD examination, the veteran indicated 
that he lived alone, but helped to support his two children.  
He was not in a relationship with the children's mother, but 
was in touch with his brother and sister, and indicated that 
he had three friends.  The veteran stated that he felt 
depressed, especially due to recent illnesses of his family 
members.  On examination, the veteran was dressed neatly, 
hyperalert, and extremely cooperative.  He spoke with very 
pressured speech in a very fast and clipped manner.  The 
veteran described periods of time when he felt extremely 
excited and forgets his belongings.  One such time was when 
he into oncoming traffic, which may have resulted from losing 
track of where he was and what he was doing rather than being 
a suicide attempt.  The veteran cried when he related this 
incident.  He also indicated there were times he felt 
extremely nervous and uncomfortable, and goes to stay with 
his father.  The longest any of his agitated or hyper states 
has lasted is two to three days.  The veteran indicated he 
heard voices but could not make them out, and talked to 
himself.  He occasionally had visual hallucinations of people 
who are not there.  He was suspicious of other people, had 
nightmares about Vietnam about twice per month, was easily 
startled, worried that people will hurt him and tended to be 
hypervigilant.  He also tended to avoid people, was afraid of 
conflicts or arguments, and within the last year attacked two 
men who were beating up a friend of his.  He stayed away from 
reminders of his Vietnam experience, and experienced 
intrusive ideation at times.  The GAF score was 50, and the 
VA examiner's impression was of moderate to severe 
psychiatric incapacity.  The VA examiner also stated that the 
veteran was not capable of working due to his psychiatric 
problems.

In July 1999, the RO received records relating to the 
veteran's PTSD and other disabilities from the Social 
Security Administration (SSA).  SSA had found the veteran 
disabled due primarily to his PTSD.  The medical summary of 
the psychiatric review indicated, as to personality 
disorders, that seclusiveness or autistic thinking and 
pathologically inappropriate suspiciousness or hostility were 
absent, while the following were present: oddities of 
thought, perception, speech, and behavior; persistent 
disturbances of mood or affect; pathological dependence, 
passivity, or aggresivity; intense and unstable interpersonal 
relationships and impulsive and damaging behavior.  In the 
rating of impairment severity, the veteran was found not 
significantly limited in two of the three areas of the 
understanding and memory category, moderately limited in one, 
and markedly limited in none; in the category of sustained 
concentration and persistence, he was not significantly 
limited in two areas, moderately limited in four areas, and 
markedly limited in two areas; in the category of social 
interaction, the veteran was not significantly limited in 3 
areas, moderately limited in one area, and markedly limited 
on one area; in the category of adaptation, the veteran was 
moderately limited in three areas and markedly limited in one 
area.

Based on the above, with resolution of reasonable doubt in 
the veteran's favor, the findings more nearly approximate the 
next higher schedular rating.  38 C.F.R. § 4.7.  The veteran 
is entitled to a rating of 70 percent, but no more, for his 
PTSD prior to May 17, 2000.  During this time period, he 
manifested occupational and social impairment with 
deficiencies in most areas.  He was found unable to work due 
to his PTSD by both the December 1998 VA examiner and the 
SSA.  His family relationships were also impaired.  Moreover, 
the veteran's GAF of 50 at the December 1998 VA examination 
was indicative of serious symptoms.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  
Although the veteran did not have all of the symptoms in the 
70 percent criteria, such as neglect of personal appearance 
and hygiene, and spatial disorientation, there is at least as 
much evidence indicating symptoms consistent with the 70 
percent rating as there is evidence consistent with the 50 
percent rating.  As the evidence only need be about evenly 
balanced, for and against, for the veteran to prevail, the 
veteran must be granted a rating of 70 percent for his PTSD 
for the period prior to May 17, 2000.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 (2004); Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).  The veteran did 
not, however, manifest the total occupational and social 
impairment warranting a 100 percent rating, as he did not 
have the gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or other symptoms listed in 
the 100 percent criteria.


Evaluation for the period on and after May 17, 2000

At the May 17, 200 VA psychiatric examination, the veteran 
described feeling anxious and depressed.  He was dressed 
casually and was alert and cooperative.  He described 
frequent nightmares, paranoid ideation, hypervigilance, and 
intrusive ideation about Vietnam.  He attempted to avoid 
thoughts or conversations associated with Vietnam, and to 
avoid activities and people that remind him of Vietnam.  He 
felt detached from others, had difficulty sleeping, 
irritability, outbursts of anger, was easily startled, had 
periods of depression lasting up to five days per week, felt 
anxious and worried all the time, was easily distracted, had 
a poor memory, auditory and visual hallucinations, and 
periodic suicidal feelings, with no intent.  His GAF was 40.  
The overall impression was that the veteran manifested severe 
psychiatric incapacity, and a deteriorating condition.

In March 2002, the veteran indicated he was basically stable, 
noted he was still nervous and excitable at times, and often 
started arguments and raised his voice.  His sleep was poor 
with a couple of nightmares that month.  He indicated voices 
had been absent since his last visit.  Later that month, the 
veteran indicated he brought a tape recorder to a group 
therapy session because of his faulty memory.  On reflection, 
he realized that what he did was wrong, and the social worker 
felt this was an example of acting out.  The veteran's GAF 
was 48.

In May 2002, the veteran stated he was basically stable, 
still had a tendency to be argumentative and emotional.  He 
had four or five nightmares over the last month, but did not 
recall the content.  He also reported feeling angry and 
raising his voice.  His GAF was 54.  In June 2002, the 
veteran had difficulty with his anger, but it was not 
dramatically worse.  He was sleeping better, his intrusive 
memories were not bothering him as much, and depression was 
medium with no hopelessness or suicidal ideation.  He was 
overanxious and forgetful, voices were well controlled, and 
he had not heard them since his last visit.  In July and 
August 2002, the veteran's GAF was 54.  In October 2002, the 
veteran stated he was doing all right, that his mood was up 
and down with nervousness and sleep problems, but he was 
controlling his temper, not arguing with people, and voices 
were completely absent since his last visit.  His visual 
hallucinations were out of the corner of his eye rather than 
frontal, and intrusive symptoms were persisting, but not 
interfering too much.  There was no suicidal or homicidal 
ideation.

In January 2003, the veteran said he was forgetful and mildly 
depressed, with anxiety not too bad.  Voices were absent and 
there were some visual hallucinations of people passing in 
the corner of his vision.  Intrusive symptoms were of average 
frequency and intensity.  He had one incident involving 
getting angry, but he screamed rather than got violent.  
Later that month, the veteran indicated he had no outstanding 
problems, had been better with his anger, and his GAF was 54.  
In March 2003, his depression was at a medium level, with 
some depression, sleep problems, anger, and anxiety.  He was 
close to tears during one session, and his GAF was 50.  In 
June 2003, the veteran stated he was doing better, had not 
been hearing voices, and was moderately, but not severely 
depressed.  He had no suicidal or homicidal ideation.  His 
GAF was 48.  In July 2003, the GAF was 54.

In September 2003, the veteran was staying calm, not getting 
upset, getting into some arguments, depressed but not 
severely so, crying a lot but not hopeless or suicidal, 
voices were infrequent, and hallucinations were peripheral.  
He had a few nightmares of Vietnam.  In May 2003, the veteran 
was depressed and crying a lot, not thinking clearly, having 
trouble with some paperwork, not overwhelmed, still able to 
cope, and not hopeless or suicidal.  Voices were well 
controlled but flared at times.  In September 2004, the 
veteran indicated he was doing all right.  He had only one 
nightmare, had been getting nervous a lot, with some crying 
spells.  His overall depression was under control and no 
worse than moderate in degree, and there was no hopelessness, 
despair, or suicidal ideation.  He had angry feelings, but no 
acting out of aggressive behavior.  Voices and PTSD intrusive 
memories were stable, and present only intermittently.  The 
veteran also complained of short-term memory problems.

Based on the above, the veteran is not entitled to a rating 
higher than 70 percent for his PTSD for the period on and 
after May 17, 2000.  During this time, the veteran did not 
have any of the symptoms in the higher, 100 percent criteria.  
His thought processes and communication were never indicated 
to be grossly impaired, and he was described as alert and 
cooperative.  His hallucinations were sporadic and decreasing 
rather than persistent.  His behavior was never grossly 
inappropriate, and, while he had occasional anger outbursts, 
he indicated that his control was improving and there was no 
evidence that he was in persistent danger of hurting himself 
or others.  Moreover, the veteran characterized his condition 
as "stable," and "all right."  In addition, he appeared 
able to perform the activities of daily living, including the 
maintenance of his personal hygiene, no disorientation to 
time or place was noted, and he complained at most of short 
term memory loss, and not loss of the type indicated in the 
100 percent criteria, such as for names of close relatives or 
his own name.  Moreover, during this time period, the 
veteran's GAF ranged from 40 to, more recently, 54, 
reflecting moderate to serious symptoms, but not the degree 
of impairment indicated by lower GAF scores or the 100 
percent criteria.  Richard v. Brown, 9 Vet. App. at 267; DSM-
IV.  Thus, the veteran's relatively stable, improving 
condition warranted at most a 70 percent evaluation, with 
deficiencies in most areas causing occupational and social 
impairment, but not the total occupational and social 
impairment necessary to warrant the higher, 100 percent 
rating.

In sum, the preponderance of the evidence reflects that the 
symptoms of the veteran's PTSD warrant a 70 percent 
evaluation for the period on and after May 17, 2000.  
The benefit-of-the-doubt doctrine therefore does not apply, 
and the veteran's claim for a rating higher than 70 percent 
for his PTSD during this time period must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. at 519-20.


Extraschedular Consideration and Referral of the Issue of 
Entitlement to a Total Rating Based on Individual 
Unemployability prior to May 17, 2000

The Board has found that the veteran is entitled to a 70 
percent rating, but no higher, for the period before May 17, 
2000 and the period on and after that date.  The Board has 
also considered whether, for either period, the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2004).  However, the veteran has not 
been frequently hospitalized for his PTSD, and the 
manifestations of the disability are contemplated by the 
schedular criteria.  Moreover, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Neither is there any indication that 
application of the schedular criteria is otherwise rendered 
impractical.  Thus, referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, the veteran is, as noted, receiving a total 
rating based on individual unemployability effective May 17, 
2000.  In light of the increase in the veteran's rating from 
50 to 70 percent for his PTSD for the period prior to May 17, 
2000, the issue of whether he is entitled to a total rating 
based on individual unemployability for this period, an issue 
not currently before the Board, is referred to the RO for 
appropriate consideration.






ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 70 percent, but no 
higher, is granted for the veteran's PTSD prior to May 17, 
2000; the claim for a rating higher than 70 percent 
thereafter is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


